Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157951(64)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JAWAD A. SHAH, M.D., PC, INTEGRATED                                                                  Elizabeth T. Clement
  HOSPITAL SPECIALISTS, PC, INSIGHT                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
  ANESTHESIA, PLLC, and STERLING
  ANESTHESIA, PLLC,
            Plaintiffs-Appellees,
                                                                    SC: 157951
  v                                                                 COA: 340370
                                                                    Genesee CC: 17-108637-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Health & Hospital
  Association to participate as amicus curiae and to extend the time for filing a brief amicus
  curiae is GRANTED. The amicus brief will be accepted as timely filed if submitted on or
  before January 31, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 16, 2019

                                                                               Clerk